                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 ANDREW SNITZER and PAUL LIVANT,                                :   DATE FILED: 04/06/2020
 individually and as representatives of a class of              :
 similarly situated persons, on behalf of the                   :
 American Federation of Musicians and Employers' :
 Pension Plan,                                                  :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 THE BOARD OF TRUSTEES OF THE                                   :
 AMERICAN FEDERATION OF MUSICIANS                               :
 AND EMPLOYERS' PENSION FUND, THE                               :      17-CV-5361 (VEC)
 INVESTMENT COMMITTEE OF THE BOARD :
 OF TRUSTEES OF THE AMERICAN                                    :          ORDER
 FEDERATION OF MUSICIANS AND                                    :
 EMPLOYERS' PENSION FUND, RAYMOND M. :
 HAIR, JR., AUGUSTIN GAGLIARDI, GARY                            :
 MATTS, WILLIAM MORIARITY, BRIAN F.                             :
 ROOD, LAURA ROSS, VINCE TROMBETTA, :
 PHILLIP E. YAO, CHRISTOPHER J.G                                :
 BROCKMEYER, MICHAEL DEMARTINI,                                 :
 ANDREA FINKELSTEIN, ELLIOT H. GREENE, :
 ROBERT W. JOHNSON, ALAN H. RAPHAEL, :
 JEFFREY RUTHIZER, BILL THOMAS,                                 :
 MAUREEN B. KILKELLY, and DOES NO. 1-6, :
 WHOSE NAMES ARE CURRENTLY                                      :
 UNKNOWN,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendants requested that the teleconference on April 9, 2020, be

rescheduled to accommodate Passover;

        IT IS HEREBY ORDERED that the telephone conference is rescheduled for

April 8, 2020, at 2:00 P.M. All parties and interested members of the public should
attend the conference by calling 1-888-363-4749, using the access code 3121171 and the

security code 6350. Callers who are not speaking at the teleconference are reminded to mute

their phones to avoid disrupting the proceeding.

SO ORDERED.
                                                       _________________________________
Date: April 6, 2020                                          VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                   2
